11-3237
    Sun v. Holder
                                                                                  BIA
                                                                           Schoppert, IJ
                                                                          A089 091 842


                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT
                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall United
    States Courthouse, 40 Foley Square, in the City of New York,
    on the 21st day of October, two thousand thirteen.

    PRESENT:
                    JON O. NEWMAN,
                    REENA RAGGI,
                    RAYMOND J. LOHIER, JR.,
                         Circuit Judges.


    WU SUN,
                    Petitioner,

                    v.                                     11-3237
                                                           NAC
    ERIC H. HOLDER, JR., UNITED STATES
    ATTORNEY GENERAL,
             Respondent.


    FOR PETITIONER:                Lee Ratner, Law Offices of Michael
                                   Brown, New York, New York.

    FOR RESPONDENT:                Tony West, Assistant Attorney
                                   General; Emily Anne Radford,
                                   Assistant Director, Jesse Lloyd
                                   Busen, Trial Attorney, Office of
                                   Immigration Litigation, Civil
                                   Division, United States Department
                                   of Justice, Washington, D.C.
      UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is
DENIED.
      Wu Sun, a native and citizen of the People’s Republic of

China, seeks review of a July 21, 2011, order of the BIA,

affirming the February 8, 2010, decision of Immigration Judge

(“IJ”) Douglas B. Schoppert, which denied his application for

asylum,      withholding    of   removal,    and   relief   under   the

Convention Against Torture (“CAT”).           In re Wu Sun, No. A089

091 842 (B.I.A. July 21, 2011), aff’g No. A089 091 842 (Immig.

Ct.   N.Y.    City   Feb.   8,   2010).     We   assume   the   parties’

familiarity with the underlying facts and procedural history

in this case.

      Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s opinions.           Yun-Zui Guan v. Gonzales,

432 F.3d 391, 394 (2d Cir. 2005). The applicable standards of

review are well established.            See 8 U.S.C. § 1252(b)(4)(B);

Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

      In evaluating Sun’s credibility regarding his testimony

that he suffered past harm and feared future harm in China on

account of his Christian faith and opposition to China’s

family planning policy, the IJ found that: (1) Sun’s testimony

                                    2
was inconsistent with his credible fear interview with respect

to his girlfriend’s name, whether he had been threatened or

harmed on account of his religion, and whether he had ever

been arrested in China; (2) Sun’s testimony was inconsistent

with his asylum application with respect to the manner in

which he escaped from a hospital room allegedly guarded by

four security officers; and (3) Sun’s testimonial account of

his alleged hospital escape was implausible.          Sun does not

challenge these findings, which stand as valid bases for the

agency’s adverse credibility determination.        See Shunfu Li v.

Mukasey, 529 F.3d 141, 146 (2d Cir. 2008).

    The agency also did not err in finding that the evidence

Sun submitted was insufficient to rehabilitate his otherwise

incredible testimony.    See Biao Yang v. Gonzales, 496 F.3d
268, 273 (2d Cir. 2007).     Specifically, the agency was not

required to credit letters from Sun’s girlfriend, mother, and

friend in China.   See Xiao Ji Chen v. U.S. Dep’t of Justice,

471 F.3d 315, 341-42 (2d Cir. 2006) (recognizing that the

weight afforded to the applicant’s evidence in immigration

proceedings lies largely within the discretion of the agency);

Matter of H-L-H- & Z-Y-Z-, 25 I&N Dec. 209, 215 (BIA 2010)

(giving   diminished   evidentiary   weight   to    “letters   from


                               3
relatives      and     friends,”      who    were      “interested

witnesses . . . not subject to cross examination”), rev’d on

other grounds by Hui Lin Huang v. Holder, 677 F.3d 130 (2d

Cir. 2012).    Sun’s argument that these witnesses were not, in

fact, biased in his favor does not compel the conclusion that

the IJ erroneously disregarded this evidence.         See 8 U.S.C.

§ 1252(b)(4)(B).

    The agency also reasonably afforded little probative

weight to the letter from Sun’s pastor confirming that Sun

regularly attends church in the United States, because it did

not bolster Sun’s testimony that he had been persecuted in

China on account of his religion.      See Xiao Ji Chen, 471 F.3d

at 342.     Finally, the agency’s determination that Sun’s

remaining evidence–which included an abortion certificate,

birth   certificates,    household     registry    card,     resident

identification cards, and a Chinese church certificate—was of

little probative value is entitled to deference, given that

the evidence was unauthenticated and Sun’s credibility already

was questionable.     See Shunfu Li v. Mukasey, 529 F.3d at 149

(affording IJs “considerable flexibility in determining the

authenticity    of”   proffered    documentary    evidence    and   in

evaluating such documents when “making an overall assessment


                                  4
of   the    credibility     of    a    petitioner’s        testimony   and,

ultimately, of her persecution claim”); Qin Wen Zheng v.

Gonzales, 500 F.3d 143, 149 (2d Cir. 2007) (holding that the

BIA did not abuse its discretion in discrediting a purported

village notice where the document was not authenticated and

the alien had been found not credible by the IJ); see also

Xiao Ji Chen, 471 F.3d at 342.

     Ultimately, in light of the fact that Sun does not

challenge     the   agency’s     inconsistency       and    implausibility

findings, and given the agency’s discretion as to the weight

attributed to the corroborating evidence, the agency’s adverse

credibility     determination         is    supported      by   substantial

evidence.     See Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66

(2d Cir. 2008).       The adverse credibility determination is

dispositive    of   Sun’s   claims         for   asylum,   withholding   of

removal, and CAT relief, as those claims are predicated on the

same facts.    See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.

2006).

     For the foregoing reasons, the petition for review is

DENIED.               FOR THE COURT:
                      Catherine O’Hagan Wolfe, Clerk of Court




                                      5